Opinion issued December 18, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                              ————————————
                               NO. 01-18-00862-CR
                              ———————————
                 IN RE CHARLES RAY DOUGLAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Charles Ray Douglas, has filed a petition for a writ of mandamus

seeking issuance of a writ of mandamus to compel the trial court “to answer his Nunc

Pro Tunc” motion regarding his presentence jailtime credit.1

      We deny the petition.



1
      The underlying case is The State of Texas v. Charles Ray Douglas, cause number
      606338, in the 178th District Court of Harris County, Texas, the Honorable Kelli
      Johnson presiding.
                                          1
                                 PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2